Opinion,
Mr. Justice Sterrett:
It is quite clear, from an examination of the testimony in this case, that it involved the questions of negligence on the part of the borough authorities, and contributory negligence on the part of the plaintiff. There was also some conflict of testimony, and therefore uncertainty, as to some of the facts bearing on each of these questions respectively. It follows that there was no error in refusing to charge, as requested by defendant, “ that under all the evidence,.....the verdict should be for the defendant,” or in submitting both the questions above stated to the jury. That was done in a clear, impartial, and comprehensive charge in which we discover no error, especially in those portions thereof recited in the first and second specifications. Neither of the assignments of error is sustained.
Judgment affirmed.